156 Ga. App. 536 (1980)
275 S.E.2d 90
STRAUSS et al.
v.
PEACHTREE ASSOCIATES, LTD.
60474.
Court of Appeals of Georgia.
Argued September 4, 1980.
Decided November 5, 1980.
Rehearing Denied November 21, 1980.
Mitchell A. Gross, for appellants.
George E. Duncan, Jr., Jeffrey Kelley, Edgar S. Mangiafico, Jr., for appellee.
BANKE, Judge.
The notice of appeal in this case is from a judgment of the Superior Court of Gwinnett County of April 11, 1980, and was filed on May 9, 1980. On the same day, the appellants filed a motion for a new trial, which was dismissed on July 14, 1980, for want of prosecution. The appellee has moved to dismiss the appeal.
"`A notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of ..., but when a motion for new trial... has been filed, the notice shall be filed within 30 days after the entry of the order granting, overruling, or otherwise finally disposing of the motion ...' Code Ann. § 6-803 (a). The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on the appellate court. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530). While the judgment of [April 11, 1980] would ordinarily confer jurisdiction, the notice of appeal from that judgment was premature and of no validity as it was filed while a *537 motion for new trial was pending. See Graves v. State, 116 Ga. App. 19 (156 SE2d 205). The statute makes it mandatory that the notice of appeal under these circumstances must be filed within 30 days after the entry of the order disposing of the motion for new trial." Moody v. Moody, 141 Ga. App. 185, 186 (233 SE2d 385) (1977). The motion to dismiss is granted.
Appeal dismissed. McMurray, P. J., and Smith, J., concur.